Case 1:20-cr-00015-PKC Document 20 Filed 01/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA : 1:20-CR-0015-PKC
Plaintiff, :
Vv. MOTION FOR ADMISSION
: PRO HAC VICE OF
VIRGIL GRIFFITH, KERI CURTIS AXEL
Defendant.
X

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, I, Keri Curtis Axel, hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for defendant Virgil Griffith in the
above-captioned criminal action. I am in good standing of the Bar of the State of California and
there are no pending disciplinary proceedings against me in any state or federal court. I have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the Affidavit pursuant to Local Rule 1.3.

Dated: January 21, 2020 Respectfully Submitted,

Yao)

Keri Curtis Axel
Baker Marquart LLP
777 8S. Figueroa Street, Suite 2850

Los Angeles, CA 90017

Tel.: (424) 652-7800/Fax: (424) 652-7850

Kaxel(@bakermarquart.com

 

Attorney for Defendant Virgil Griffith
